Name: Commission Regulation (EC) No 1154/94 of 20 May 1994 on the adjustment of certain export refunds fixed in advance in the cereals sector
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade policy;  prices
 Date Published: nan

 No L 129/4 Official Journal of the European Communities 21 . 5 . 94 COMMISSION REGULATION (EC) No 1154/94 of 20 May 1994 on the adjustment of certain export refunds fixed in advance in the cereals sector refunds fixed in advance between 5 May and 30 June 1994 shall be adjusted in accordance with paragraph 2 upon application by exporters, where completion of the customs export formalities will take place after 30 June 1994. 2. Export refunds shall be increased by the difference as expressed in ECU per tonne between the threshold price applying in the last month of the 1993/94 mar ­ keting year and the threshold price applying in the first month of the 1994/95 marketing year. 3 . Applications under paragraph 1 shall be submitted only by the holders of the export licences concerned to the Member State which has issued them and before customs export formalities in respect of the quantities concerned have been completed . The said Member State shall enter the adjustment to be applied in box 22 of the relevant export licence and place its stamp thereon. The Member States shall inform the Commission immediately of the quantities of products covered by applications made under paragraph 1 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2193/93 (2), and in particular Article 13 thereof, Whereas, pursuant to Article 13 (4) of Regulation (EEC) No 1766/92, in respect of certain products in the cereals sector, the rate of refund valid on the date on which an application for an export licence is lodged, adjusted in line with the threshold price in effect during the month in which the products are exported, is to apply to exports carried out during the period of validity of that licence upon application by the exporter, to be lodged at the same time as the application for the licence ; Whereas certain advance-fixing certificates applied for before the end of the 1993/94 marketing year may be used during the 1994/95 marketing year ; Whereas appropriate arrangements should be introduced to allow an adjustment of refunds upon application by the exporter before customs export formalities are completed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its pubblication in the Official Journal of the European Communities. I shall apply with effect from 5 May 1994. HAS ADOPTED THIS REGULATION : Article 1 1 . In respect of the products referred to in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1766/92, export This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p . 21 . O OJ No L 196, 5 . 8 . 1993, p . 22.